PER CURIAM.
This case is before the court upon the petition of the National Labor Relations Board for the enforcement of an order against The Niles Fire Brick Company, respondent, pursuant to Sec. 10(c) of the National Labor Relations Act, 49 Stat. 449, U.S.C.Supp. V., Title 29, Sec. 151, et seq., 29 U.S.C.A; § 151 et seq.
The issue of jurisdiction was raised, but that question was decided affirmatively by this court in, National Labor Relations Board v. Niles Fire Brick Co., 6 Cir., 124 F.2d 366.
We conclude that the findings of the Board are supported by substantial evidence. National Labor Relations Board v. Link-Belt Co., 311 U.S. 584, 61 S.Ct. 358, 85 L.Ed. 368. We think that, having arrived at this conclusion nothing helpful will be achieved by a detailed discussion of the findings. We are content therefore to .follow the practice in Westinghouse Electric & Mfg. Co. v. National Labor Relations Board, 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108, and National Labor Relations Board v. Automotive Maintenance Mach. Co., 62 S.Ct. 608, 86 L.Ed. -, decided by the Supreme Court February 16, 1942, wherein the order of the Court of Appeals, 7 Cir., 116 F.2d 350, was reversed by a per curiam opinion with directions to enforce thé order of the Board. See also National Labor Relations Board v. Swift & Co., et al., 6 Cir., 127 F.2d 30, decided by this court on April 11, 1942.
An order of enforcement will be entered here.